Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claim(s) 1, 2, 7-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gu 20150169754.

     With respect to claim 1, Gu teaches  an image processing device 120 comprising:  one or more processors (one or more computers as set forth in para.  (computer program processing (via computer instructions)  for performing the determination the category of the input image based on a content feature, see para. 51, seeking  a feature representation 152; identifying a score (see para. 79) representing confidence of the category using a classification model (see para. 79, line 12); a display control unit (via the user device) having a display 106, see para. 133.  Gu teaches an acceptance unit (software or computer storage medium) configured to accept a correction, see (steps 710, 712, 714, 716), see also figure 7. Gu teaches  an updating  unit  (via adjustment factors which are part  of the model), see para. 43.

     With respect to claim 2, Gu teaches  wherein the determination unit, discussed at para. 87 determines the category (whether text or image) based on a threshold value/score, see para. 106.


     With respect to  claim 7, Gu teaches  a  display control unit (via the user device) having a display 106, see para. 133; an image  and dividing the image into categories, see para. 133 and using a score, see para. 79, regarding  the threshold data. 

     With respect to claim 8,  Gu teaches a display control unit (via the user device) having a display 106, see para. 133 unit 106,  for visualizing the score of the image data. See para. 133.

     With respect to claim 9, Gu teaches a display control unit (via the user device) having a display 106, see para. 133 displaying segments of text and segments of image data  (see para. 133) based on the scores as set forth in para. 79.

     With respect to claim 10, Gu teaches adjusting the score by changing the adjustment factors as set forth at para. 43, for example. 

    With  respect to claim 11, Gu teaches  a discrimination unit 110 wherein the designer  changes the adjustment  factors  for the model as set forth in para. 43. 

     With respect to claim 12, Gu teaches  a discrimination unit 110 which discriminates whether  the classification model is updated with an adjustment factor as set forth in para. 43. 

     With respect to claim 13, Gu teaches  a discrimination unit 110 whether the updated classification model can be corrected if the adjustment factor is wrong. This is inherent since the  user sees that the outcome is not according to specifications and can make the adjustments to the model to reflect the  desired outcome. 

     With respect to claim 14, Gu teaches  a discrimination unit 110 that updates the classification model (206, 707), see also figures 2 and 7 in case where the level of wrong category data is equal to or greater than a threshold value. See also the bottom of para. 106.

     With respect to claim 15, Gu teaches adjustment factors, see para. 43, wherein the factors to the classification model can be updated  using  a learning model, see para. 106, last four lines. 

     With respect to claim 17, Gu teaches  a determination unit,  computer program processing (via computer instructions)  for performing the determination  of the category of the input image based on a content feature, see para. 51, wherein the designer  

With respect to claim 18, Gu teaches a display control unit (via the user device) having a display 106, (see para. 133) for displaying normal and abnormal images and for making corrections to obtain normal images.  See also para. 133.


     With respect claim 19, Gu teaches  an information processing method, implemented by device  120, comprising: a computer program processing (via computer instructions)  for determining the category of the input image based on a content feature, see para. 51, seeking  a feature representation 152; identifying a score (see para. 79) representing confidence of the category using a classification model (see para. 79, line 12); a display images of search queries wherein each search query is a category of a search,  (via the user device).  Gu teaches a display106, see para. 133.  Gu teaches  accepting,   (via software or computer storage medium) configured to accept a correction, see (steps 710, 712, 714, 716), see also figure 7. Gu teaches  an updating  unit  (via adjustment factors which are part  of the model), see para. 43. .  In the middle of para. 49, Gu teaches a relevance model for mapping relevant queries.  “For example, the relevance model index may include a list of queries… information identifying the image relevance model…” (Last 5 lines of the para.)   The text in para. 49, clearly states that the apparatus 120 creates an image relevance model for each qualified query.  A 

     With respect to claim 20, Gu teaches a non-transitory computer readable medium for causing a computer (see para. 132)  to function as an image processing device, comprising: computer program processing (via computer instructions)  for performing the determination the category of the input image based on a content feature, see para. 51, seeking  a feature representation 152; identifying a score (see para. 79) representing confidence of the category using a classification model (see para. 79, line 12); a display   an image of a query  which represents the image of the user’s search (via the user device) having a display106, see para. 133.  Gu teaches an acceptance unit (software or computer storage medium) configured to accept a correction, see (steps 710, 712, 714, 716), see also figure 7, which includes the updating or changing  of the query.   Paragraph 45 teaches that single query can be run but also multiple queries can be used. See paragraphs 47-49.   Hence, a user can correct a query by entering a different set of queries and this query result is displayed according to para. 133. The example given is “dolphin”, “exhibit” and “dolphin exhibit”. Therefore, “dolphin exhibit” is a correction to either or both of “dolphin” or “exhibit”.  The displayed category is merely the displayed query.


.
    
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 3-6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of the Well Known Prior Art.  

     With respect to claim 3, Gu teaches   determining the score based on whether text or image but does not state at what threshold value us used for the determination of  the category of  the images.  In addition, Gu teaches   a score representing  confidence of the category, see para. 79, line 12. Gu does not specifically state that a particular category is assigned based upon a score being greater or equal to a certain value. 

     Gu teaches a threshold for determining the image and text as categories.  It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to set the threshold at any value for the purpose of determining  the category of the image desired by the user of the classification model. 



     For at least the reason that  Gu teaches a threshold for determining the image and text as categories, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed,  to set the threshold at any value for the purpose of determining  the category of the image desired by the user of the classification model. 

     As best can be determined  by claim  5, in view of the 112 rejection above, the following rejection is made:  Gu teaches using a confidence score for determining  the category of the image being either picture data or text data.  What is not specifically taught is whether the threshold is above or below a certain value to determine  a boundary. The examiner, for the sake of the rejection construes the boundary as  the distinction between image or text.
        For at least the reason that  Gu teaches a threshold for determining the image and text as categories, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed,  to set the threshold at any value for the purpose of determining  the category of the image desired by the user of the classification model. 



     With respect to claim 16, Gu teaches  a display control unit (via the user device) having a display 106, (see para. 133) for  displaying a boundary data (text and image) data having different scores on the other side of the threshold values.  See also para. 106. The motivation for the rejection is the same as that to claim 5. 



                                                     Examiner’s Remarks


     Applicant argues that  the accepting unit and the updating unit are not set forth in the examiner’s  office action and not taught by Gu 20150169754

     With respect to the acceptance unit, applicant claims that Gu does not teach accepting a user correction of the displayed category.  The applicant further states at page 8 that a user is not informed of an object to correct. The examiner does not agree for at least the reason  that Gu teaches search results 111 that are obtained from the user device 106 and displayed  via the user device, having a display 106, see para. 133.  Paragraph 45 teaches that single query can be run  but also multiple queries can be used. See paragraphs 47-49.   Hence, a user can correct a query by entering a different set of queries and this query result is displayed according to para. 133. The example given is “dolphin”, “exhibit” and “dolphin exhibit”. Therefore, “dolphin exhibit” is 

     As to the updating of the classification model, this is specifically stated at paras. 47-49 in addition to para. 43 cited by the examiner.    Applicant contends  that there is no update to the classification model when the category has been corrected.  Again, the examiner respectfully disagrees.  In the middle of para. 49, Gu teaches a relevance model for mapping relevant queries.  “For example, the relevance model index may include a list of queries… information identifying the image relevance model…” (Last 5 lines of the para.)   The text in para. 49, clearly states that the apparatus 120 creates an image relevance model for each qualified query.  A list of queries are given, see last three lines. Hence, the model is updated for  the corrected category of query.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME GRANT II/Primary Examiner, Art Unit 2664